EXHIBIT 10.1
PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN
(as amended and restated effective October 12, 2005)
2008-2009 OFFICER PERFORMANCE INCENTIVE
AWARD AGREEMENT

     
Participant Name
  Jonathan J. Judge
 
   
Award Date
  August 29, 2008
 
   
Performance Period
  June 1, 2008 through May 31, 2009
 
   
Total Target Value
   $ 960,750
 
   
Total Maximum Value
   $1,647,000

     1. Grant of Award. This 2008-2009 Officer Performance Incentive Award
Agreement (this “Award Agreement”) sets forth the terms and conditions of the
Performance Award (the “Award”) granted to you by the Governance and
Compensation Committee (the “Committee”) of the Board of Directors of Paychex,
Inc. (the “Company”) under the Company’s 2002 Stock Incentive Plan, as amended
and restated effective October 12, 2005 (the “Plan”). The Award is subject to
all of the provisions of the Plan, which is hereby incorporated by reference and
made a part of this Award Agreement. The capitalized terms used in this Award
Agreement are defined in the Plan. In the event of any conflict among the
provisions of the Plan and this Award Agreement, the provisions of the Plan will
be controlling and determinative.
     2. Target Value and Components. The Total Target Value of the Award is set
forth above and consists of three components: (a) the Revenue Component; (b) the
Operating Income Component; and (c) the Operating Income to Revenue Ratio
Component.
     3. Requirement of Employment. Your rights to the Actual Value (as that term
is defined below) under Section 5, shall be provisional and shall be canceled in
whole or in part, as determined by the Committee in its sole discretion if your
continuous employment with the Company terminates for any reason other than
death or Disability on or before the last day of the Performance Period. Whether
and as of what date your employment with the Company shall terminate if you are
granted a leave of absence or commence any other break in employment intended by
your employer to be temporary, shall be determined by the Committee in its sole
discretion. In the event of your death or Disability, you or your estate shall
be entitled to receive a pro-rata payment of the Actual Value of the Award based
on the ratio of the number of days from the beginning of the Performance Period
through the date of your death or Disability and the total number of days in the
Performance Period.

 



--------------------------------------------------------------------------------



 



     4. Determination of Value.
          (a) Potential Value and Actual Value. As soon as practicable after the
last day of the Performance Period and prior to the payment of the Award, the
Committee shall determine the Revenue Value as of the last day of the
Performance Period, if any, as provided in Section 4(b), the Operating Income
Value as of the last day of the Performance Period, if any, as provided in
Section 4(c), and the Operating Income to Revenue Ratio Value as of the last day
of the Performance Period, if any, as provided in Section 4(d). The sum of the
Revenue Value, Operating Income Value and the Operating Income to Revenue Ratio
Value shall be the Potential Value of the Award as so determined. The Committee
may, in its sole discretion, then reduce, but not increase, the Potential Value
to determine the Actual Value of the Award.
          (b) Revenue Value. The Revenue Value shall be your current annual base
pay of $915,000 (the “Base Value”), multiplied by the Revenue Payment Percentage
from Exhibit A, based on the Revenue for the Performance Period. “Revenue” for
the Performance Period means Total Service Revenue for the Performance Period.
          (c) Operating Income Value. The Operating Income Value shall be the
Base Value, multiplied by the Operating Income Payment Percentage from
Exhibit A, based on the Operating Income for the Performance Period. “Operating
Income” means Operating Income, less Interest on Funds Held for Clients, for the
Performance Period.
          (d) Operating Income to Revenue Ratio Value. The Operating Income to
Revenue Ratio Value shall be the Base Value, multiplied by the Operating Income
to Revenue Ratio Payment Percentage from Exhibit A, based on the Operating
Income to Revenue Ratio for the Performance Period; provided, however, (i) the
Operating Income to Revenue Ratio Payment Percentage may not exceed the
Threshold payment percentage unless the Revenue for the Performance Period meets
or exceeds the Revenue Threshold set forth in the Revenue Payment Percentage
table on Exhibit A, and (ii) the Operating Income to Revenue Ratio Payment
Percentage may not exceed the Target payment percentage unless the Revenue for
the Performance Period meets or exceeds the Revenue Target set forth in the
Revenue Payment Percentage table on Exhibit A. “Operating Income to Revenue
Ratio” for the Performance Period means (1) Operating Income, less Interest on
Funds Held for Clients, for the Performance Period, over (2) Total Service
Revenue for the Performance Period.
          (e) Calculation. In determining the Potential Value of the Award,
“Total Service Revenue,” “Operating Income” and “Interest on Funds Held for
Clients” for a specified period shall mean the total service revenue, operating
income and interest on funds held for clients for such period, respectively,
each as reported in the Company’s annual audited financial statements for such
period, but in each case excluding the following (each, an “Exclusion Item”):
asset write-downs; litigation or claim judgments or settlements; changes in tax
law, accounting principles or other such laws or provisions affecting reported
results; severance, contract termination and other costs related to entering or
exiting certain business activities; and gains or losses from the acquisition or
disposition of businesses or assets or from the early extinguishment of debt, or
other unusual items. In addition to its general authority to reduce the
Potential Value, when determining the Actual Value of the Award, the Committee
may, in its sole discretion, take into consideration the effect of the inclusion
of one or more of the Exclusion

2



--------------------------------------------------------------------------------



 



Items, provided, however, that the Actual Value may not exceed the Potential
Value as determined pursuant to this Section 4.
          (f) Committee’s Determinations Final. The Committee’s determination of
the Revenue Value, Operating Income Value, Operating Income to Revenue Ratio
Value, Potential Value and Actual Value pursuant to this Award Agreement shall
be final, binding and conclusive upon you and all persons claiming under or
through you.
     5. Payment of Award. The Actual Value, as determined pursuant to Section 4,
if any, shall become payable to you in cash as promptly as practicable following
the determination of such amount by the Committee, but in no event later than
the March 15th of the calendar year following the calendar year in which the
Performance Period ends (the “Payment Date”). Any payment made in respect of the
Award will be reduced by the amount of all taxes required by any governmental
authority to be withheld and paid over by the Company or any Affiliate to the
governmental authority on account of such payment.
     6. Miscellaneous.
          (a) Qualified Performance-Based Compensation. The Award is intended to
qualify as “qualified performance-based compensation” for purposes of Section
162(m) of the Code, and this Award Agreement shall be interpreted and the Award
shall be administered consistent with such intention.
          (b) Section 409A. The Award is intended to be exempt from the
requirements of Section 409A of the Code, and this Award Agreement shall be
interpreted and the Award shall be administered consistent with such intention.
          (c) Amendment. Except as otherwise provided by the Plan, the Company
may only alter, amend or terminate the Award with your consent.
          (d) No Right to Employment. Neither the Plan, the granting of the
Award nor this Award Agreement gives you any right to remain in the employment
of the Company or any Affiliate.
          (e) Nontransferable. The Award may not be sold, assigned, transferred,
pledged or encumbered in any way prior to the payment thereof, whether by
operation of law or otherwise.
          (f) Governing Law. This Award Agreement shall be governed by and
construed in accordance with the laws of the State of New York, except as
superseded by applicable federal law, without giving effect to its conflicts of
law provisions.
* * * * *

3



--------------------------------------------------------------------------------



 



EXHIBIT A
(dollars in thousands)
Revenue Payment Percentage

                 
Goals
  Revenue   Payment Percentage
Threshold
  $ 2,074,600       7.50 %
Target
  $ 2,138,800       26.25 %
Maximum
  $ 2,166,600       45.00 %

Operating Income Payment Percentage

                 
Goals
  Operating Income   Payment Percentage
Threshold
  $ 755,500       7.50 %
Target
  $ 787,000       26.25 %
Maximum
  $ 801,000       45.00 %

Operating Income to Revenue Ratio Payment Percentage

                      Operating Income to    
Goals
  Revenue Ratio   Payment Percentage*
Threshold
    36.0 %     15.00 %
Target
    36.8 %     52.50 %
Maximum
    37.0 %     90.00 %

If an actual performance level falls between two performance levels shown on the
above grids, then the applicable payment percentage will be determined using
straight-line interpolation.*
 

*   Subject to the limitations set forth in Section 4(d) of the Award Agreement.

4